DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 07/06/2021.
Claims 1-20 are presented for examination. 
This application is a CON of 16/899,144 filed on 06/11/2020 now PAT 11,089,003 which is a CON of 16/700,645 filed on 12/02/2019 now PAT 10,887,299 which is a CON of 15/381,070 filed on 12/15/2016 now PAT 10,498,717.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,887,299 (hereinafter referred as '299). Although the claims at issue are not identical, they are not patentably distinct from each other because all the claims are expressly found in the claimed application. For instance, claim 1 of the present application recites the following limitations:
A browser extension server, comprising: a communication device configured to communicate with (i) a first computing device executing a browser extension application and a web browser application, and (ii) a second computing device executing an authentication application; a memory storing instructions; and a processor configured to execute the instructions to perform operations comprising: receiving from the first computing device, through the browser extension application, an indication of a financial service account associated with the first computing device, detecting, through the browser extension application, a payment field in a web page provided by the first computing device through the web browser application, in response to detecting the payment field, (i) generating a secure token mapped to the financial service account and (ii) transmitting, to the second computing device, an authentication request through the authentication application, in response to transmitting the authentication request, receiving an authentication response from the second computing device through the authentication application, and 48Attorney Docket No. 05793.3562 in response to determining that the authentication response satisfies the authentication request, populating the payment field with the secure token through the browser extension application.
Whereas claim 1 in '299 application, the applicant claims:
A browser extension server, comprising: a communication device configured to communicate with (i) a first computing device executing a browser extension application and a web browser application, and (ii) a second computing device executing an authentication application; a memory storing instructions; and a processor configured to execute the instructions to perform operations comprising: receiving from the first computing device, through the browser extension application, an indication of a financial service account associated with the first computing device, receiving, through the browser extension application, an indication of a payment field in a web page provided by the first computing device through the web browser application, in response to receiving the indication of the payment field, (i) generating a secure token mapped to the financial service account and (ii) transmitting, to the second computing device, an authentication request through the authentication application, in response to transmitting the authentication request, receiving an authentication response from the second computing device through the authentication application, and in response to determining that the authentication response satisfies the authentication request, providing the browser extension application with the secure token for populating the payment field.
The instant claims obviously encompass the claimed invention of '299 patent and differ only by terminology. To the extent that the present claims are broaden and therefore generic to the claimed invention of '299 application, In re Goodman 29 USPQ 2d 2010 CAFC 1993.
The obviousness-type double patenting rejection is a judicially established doctrine based upon public policy and is primarily intended to prevent prolongation of the application term by prohibiting claims in a second application not patentably distinct from claims of a first application. In re Vogel, 164 USPQ 619 (CCPA 1970).
Re Claims 2-10 are rejected under double patent as being dependent of claim 1.
Claim 11 is also rejected under double patent in view of claim 11 of '299 patent.
Claims 12-20 are also rejected under double patent as being dependent of claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grassadonia et al. (US 2018/0218356) teaches contact for misdirected payments and user authentication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887